IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1902
                               Filed July 22, 2020


IN THE MATTER OF PROPERTY SEIZED FROM DALLAS EDWARD
FORKNER,

DALLAS EDWARD FORKNER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Boone County, Steven J. Oeth,

Judge.



      Dallas Forkner appeals from the district court’s order forfeiting his property.

AFFIRMED.



      Nathan A. Olson and Christine E. Branstad of Branstad & Olson Law Office,

Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Kyle Hanson, Assistant Attorney

General, for appellee State.



      Considered by Tabor, P.J., and May and Greer, JJ.
                                           2


MAY, Judge.

          Dallas Forkner appeals an in rem forfeiture order for cash found during a

search of his home. On appeal, he raises multiple arguments relating to the denial

of his motion to suppress and the district court’s forfeiture determination. We

affirm.

I. Background Facts and Proceedings

          In August 2016, Forkner was involved in a traffic stop that ended with his

arrest. During a search of the car, police found over $3100, two glass pipes used

for methamphetamine consumption, unused packaging for narcotics, a stun gun,

and a cell phone.

          The Boone Police Department began investigating Forkner and his drug-

related activities. Police obtained a search warrant for the cell phone. A search

of the phone revealed “multiple conversations involving multiple persons that

appeared consistent with narcotics trafficking.”

          In September, police executed a search warrant at Forkner’s home. During

the search, police recovered over $6000, methamphetamine, more narcotics

packaging, scales with drug residue, and a stolen firearm.

          In June 2017, police witnessed an encounter between Forkner and a

suspected drug-distribution associate. Shortly after the encounter, police stopped

a vehicle driven by the associate—Forkner was a passenger—and arrested the

associate for driving offenses. Police found a pipe, methamphetamine residue,

and methamphetamine packages in the vehicle.

          Then in July, police performed a “trash rip” at Forkner’s home.      They

collected a glass pipe from Forkner’s trash.
                                          3


       Citing these prior incidents, police applied for and obtained another search

warrant for Forkner’s home. Police executed the warrant the same day as the

trash rip. Police found a pound of marijuana and about $45,000 in a closet. And

police recovered a scale, methamphetamine, packaging for narcotics, and more

cash from other areas of the home.

       In August, the State filed an in rem forfeiture complaint seeking $45,900.1

See Iowa Code § 809A.13 (2017). Forkner filed a motion to suppress, arguing the

search was unconstitutional and therefore the State could not rely on the evidence

seized. The district court denied the motion. In September 2018, a forfeiture

hearing was held. The district court later entered an order forfeiting the money.

Forkner appeals.

II. Standards of Review

       We review the denial of a motion to suppress de novo. In re Pardee, 872
N.W.2d 384, 390 (Iowa 2015). “In our review, we must make ‘an independent

evaluation of the totality of the circumstances as shown by the entire record.’” Id.

(quoting State v. Tyler, 867 N.W.2d 136, 152 (Iowa 2015)). “We give deference to

the district court’s fact findings due to its opportunity to assess the credibility of

witnesses, but we are not bound by those findings.” Id. (quoting Tyler, 867 N.W.2d

at 152).

       We review forfeiture proceedings for correction of errors at law. In re Prop.

Seized from Chiodo, 555 N.W.2d 412, 414 (Iowa 1996).               “The evidence is

examined in the light most favorable to the district court’s judgment, and its findings


1In November 2017, Forkner pled guilty to possession with intent to deliver
methamphetamine in two separate cases.
                                          4


are construed liberally to support the judgment; however, the findings are only

binding if we determine they are supported by substantial evidence.” In re Prop.

Seized from Thao, No. 14-1936, 2016 WL 1130280, at *4 (Iowa Ct. App. Mar. 23,

2016).

III. Motion to Suppress

         Forkner contends the district court erred in denying his motion to suppress

for three reasons: (1) the information in the warrant application was stale, (2) the

police failed to include necessary information in the application, and (3) probable

cause did not support the warrant. We address each claim below.

         A. Staleness

         Forkner argues “[t]he warrant application was replete with stale information

on which a judge may not rely for a probable cause determination.” He points out

that the information dates back almost a year before the application was filed. And

probable cause diminishes quickly when narcotics are at issue. But the State

contends “Forkner’s ongoing connection with illegal drugs up to the day of the

search warrant” eliminates any concern of staleness.

         “Because probable cause requires a reasonable belief that evidence of a

crime will be found on the premises to be searched, it is important the information

upon which this belief is based be current and not remote in time.” State v. Gogg,

561 N.W.2d 360, 367 (Iowa 1997).          But “[t]he passage of time alone is not

determinative; whether information is stale depends on the circumstances of the

case.” Id.; accord State v. Bean, 239 N.W.2d 556, 559 (Iowa 1976) (“A claim of

staleness of facts precluding issuance of the warrant is not to be determined by a

mere computation of the number of elapsed days.”).             “Where an isolated
                                         5


observance of a drug offense is involved, ‘probable cause diminishes quickly,’ due

in large part to the fact that drugs are ‘readily consumable or transferable.’” State

v. Strough, No. 10-1544, 2011 WL 4578406, at *3 (Iowa Ct. App. Oct. 5, 2011)

(quoting Gogg, 561 N.W.2d at 367). “By contrast, where information concerning

ongoing drug-related activities is presented to a magistrate, ‘the passage of time

is less problematic because it is more likely that these activities will continue for

some time into the future.’” Id. (quoting Gogg, 561 N.W.2d at 367).

       The July 2017 warrant application detailed an investigation of Forkner that

began “[i]n August and September of 2016.” It discussed various events including

the August 2016 traffic stop, the September 2016 search of Forkner’s home, the

June 2017 traffic stop, and the July 2017 trash pull. During each of these events,

police recovered evidence indicating involvement with drugs and, in most cases,

drug distribution. At the August 2016 traffic stop, police found over $3000, two

glass pipes used for methamphetamine, and packaging materials for narcotics. A

cellphone was also confiscated, and, after a search warrant was acquired, police

discovered multiple conversations consistent with narcotics trafficking. Then, at

the September 2016 search of Forkner’s home, police found more money,

methamphetamine, packaging, and scales.         In June 2017, police pulled over

Forkner and a suspected associate.            Police found packaging materials,

paraphernalia, and methamphetamine in the vehicle. And the trash rip in July 2017

recovered a methamphetamine pipe.

       Because the affidavit showed Forkner was involved in ongoing drug-related

activities rather than one isolated incident, we do not believe the passage of time

is problematic. See id. So we determine staleness was not an issue here.
                                         6


       B. Necessary Information

       Forkner next contends police “intentionally omitted” that the large sum of

cash was from casino winnings from the warrant application. Such omission,

Forkner argues, misled the magistrate when evaluating probable cause. The State

contends the district court correctly found the money was immaterial to the

probable cause determination.

       “[A]n officer applying for a search warrant ‘is not required to present all

inculpatory and exculpatory evidence to the magistrate,’ only that evidence which

would support a finding of probable cause.” State v. Green, 540 N.W.2d 649, 657

(Iowa 1995) (citation omitted).    “An omission of a material fact constitutes a

misrepresentation only when the omitted facts cast doubt on the existence of

probable cause.” State v. Ramon, No. 08-0151, 2009 WL 139541, at *2 (Iowa Ct.

App. Jan. 22, 2009). The warrant application includes one sentence referencing

the large sum of money. The applying officer indicated that: “I have been informed

that Forkner recently showed employees of the Iowa Department of Human

Resources and Iowa Department of Corrections a large sum of US currency.” But

the application also includes three pages of information detailing the police’s

investigation of Forkner—including that police discovered illegal substances,

paraphernalia, and packaging as well as evidence of Forkner’s communication

with “persons known to sell and/or use illegal controlled substances.” The fact that

Forkner won the “large sum of US currency” from a casino does not “cast doubt on

the existence of probable cause.” See id.
                                           7


       C. Probable Cause

       Next, Forkner asserts there was no probable cause sufficient to support the

issued warrant. He contends (1) there was “no actual showing any criminal activity

occurred” at his home, (2) suspicion of a simple misdemeanor does not warrant

the violation of the protections afforded to private residences, and (3) the “sheer

breadth” of the warrant “effectively transforms the issued warrant into a general

warrant that is prohibited under the Fourth Amendment and [a]rticle I, section 8 of

the Iowa Constitution.”

       “A search warrant must be supported by probable cause.” State v. Baker,

925 N.W.2d 602, 613 (Iowa 2019) (citing Iowa Const. art. I, § 8). “We use the

totality-of-the-circumstances standard to determine whether officers established

probable cause for issuance of a search warrant.” Id. “The test for probable cause

is ‘whether a person of reasonable prudence would believe a crime was committed

on the premises to be searched or evidence of a crime could be located there.’”
Id. (quoting Gogg, 561 N.W.2d at 363). On appeal, “[w]e do not attempt to

independently determine probable cause but rather ‘merely decide whether the

issuing judge had a substantial basis for concluding probable cause existed.’”

State v. Shanahan, 712 N.W.2d 121, 132 (Iowa 2006) (quoting Gogg, 561 N.W.2d

at 363). “Our determination of a substantial basis is ‘limited to consideration of

only that information, reduced to writing, which was actually presented to the

[judge] at the time the application for warrant was made.’” Id. (alteration in original)

(quoting Gogg, 561 N.W.2d at 363). We also note that “the information needed for

a finding of probable cause to support a search warrant is far less demanding than
                                         8

the information necessary to sustain a conviction.” State v. Wells, 629 N.W.2d
346, 355 (Iowa 2001).

      When denying Forkner’s motion to suppress, the district court stated:

      The facts [in the warrant application] show an investigation into
      Forkner’s drug use/dealing since August of 2016. Details were
      provided regarding: (1) a traffic stop; (2) a search of his house in
      September of 2016; (3) an encounter on June 4, 2017[,] with another
      individual where significant contraband was discovered; and (4) a
      trash pull on July 7, 2017, the day of the warrant application, which
      showed indications of drug use at the place to be searched. The
      facts of all of these incidents show Forkner being involved with
      significant drug use or dealing. In the court’s view, these facts clearly
      show probable cause, and Forkner’s motion must be overruled
      based on the argument that probable cause was lacking.

We agree.

      Police had been investigating Forkner for almost a year. Throughout that

year, police recovered drugs, distribution materials, or paraphernalia during

multiple encounters with Forkner. All of this suggests he was involved in drug-

related activities. Moreover, “[i]t is reasonable to assume that persons involved

with drug trafficking would keep evidence—drugs, weighing and measuring

devices, packaging materials[,] and profits—at their residences.”            State v.

Godbersen, 493 N.W.2d 852, 855 (Iowa 1992); see also State v. Stephens, No.

15-1117, 2016 WL 4036137, at *5 (Iowa Ct. App. July 27, 2016) (“[B]ecause the

observations indicated apparent drug-dealing behaviors, it was logical for officers

to search Stephens’s home and vehicles.”). In fact, a prior search of Forkner’s

home in September 2016 revealed he kept drugs, packaging materials, weighing

materials, and large amounts of cash at his home.

      Considering these facts, it was reasonable to believe that Forkner would

have relevant evidence in his home again. See State v. Padavich, 536 N.W.2d
9


743, 748 (Iowa 1995) (noting “the magistrate may consider a suspect’s history of

involvement in the drug trade” when determining probable cause); cf. State v.

Higgins, No. 18-1863, 2020 WL 1551202, at *4 (Iowa Ct. App. Apr. 1, 2020)

(reversing the denial of a motion to suppress and noting a finding of probable cause

“requires more than speculation by law enforcement that a person who associates

with other drug users or dealers is probably dealing drugs himself”). Therefore,

we conclude the district court had substantial basis for concluding probable cause

existed. Moreover, the warrant issued described the places to be searched—

including Forkner’s residence—with sufficient particularity. See, e.g., State v.

Thomas, 540 N.W.2d 658, 662 (Iowa 1995) (stating the particularity requirement

“is not to mean that a hypertechnical, perfectly accurate description must be

provided, rather, that the descriptions in the warrant and affidavits be ‘sufficiently

definite to enable the searcher to identify the persons, places[,] or things the

magistrate has previously determined should be searched or seized’” (citation

omitted)).

IV. Forfeiture

       Finally, Forkner argues the district court erred in forfeiting his property for

three reasons: “(1) the State is not entitled to a presumption the casino winnings

are forfeitable; (2) forfeiture violates Iowa law and Forkner’s constitutional rights;

and (3) regardless of any presumption, the casino winnings do not meet the

definition of property subject to forfeiture under the Iowa Code.”

       Civil forfeiture is “designed to fulfill such purposes as confiscating illegally

acquired property, discouraging the commission of crimes, and preventing

individuals from profiting from illegal activity.” Chiodo, 555 N.W.2d at 417. “An
                                        10


order of forfeiture will not be reversed unless the evidence is utterly wanting to

support the conclusion of the trial court.” In re Prop. Seized from Boughton,

No. 13-0327, 2014 WL 70300, at *2 (Iowa Ct. App. Jan. 9, 2014) (quoting Chiodo,
555 N.W.2d at 414). At the forfeiture hearing, the State has “the burden of proving

by clear and convincing evidence that the property is subject to forfeiture.” Iowa

Code § 809A.13(7). “If the [S]tate so proves the property is subject to forfeiture,

the claimant may assert that the claimant has an interest in the property which is

exempt from forfeiture under [chapter 809A].” Id.

      We first address the presumption claim. Forkner argues the State is not

entitled to a presumption under Iowa Code section 809A.12. But, as the State

points out, the district court did not apply any presumption under section 809A.12.

Cf. United States v. Barrett, Nos. 96-50275, 96-50478, 1997 WL 664969, at *1 (9th

Cir. Oct. 24, 1997) (“We need not rule on whether the statutory presumption in [21

U.S.C.] § 853(d) applies to forfeitures under [21 U.S.C.] § 853(a)(2) because the

District Court did not base its decision on the statutory presumption.”). Because

the district court made no determination on this issue, we decline to address it on

appeal.   See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a

fundamental doctrine of appellate review that issues must ordinarily be both raised

and decided by the district court before we will decide them on appeal.”).

      Next, we turn to the constitutional claims. Forkner raises constitutional

claims under equal protection, due process, and excessive fines.        The State

argues error was not preserved on Forkner’s excessive fines argument. We agree.

Because Forkner did not raise this issue below, we again decline to address it.

See id.; State v. Grady, No. 19-0865, 2020 WL 1049833, at *1 (Iowa Ct. App. Mar.
                                           11


4, 2020) (“Our error preservation rules preserve judicial resources by allowing the

district court the first opportunity to address an issue. It would be unfair to fault a

district court on an issue it never had the opportunity to consider.”). Additionally,

Forkner’s equal protection and due process claims stem from his claim relating to

presumptions under Iowa Code section 809A.12(10)2 and (11).3 But, as previously

noted, the district court did not apply those presumptions. Therefore, we need not

address these claims either.

       Forkner’s final argument is that the district court, regardless of any

presumption, erred in forfeiting his money. He further argues “[t]he State cannot

prove by clear and convincing evidence the money [he] used to gamble [came]

from illegitimate sources.” “We examine the evidence in the light most favorable

to the district court judgment and construe the district court’s findings liberally to



2 Iowa Code section 809A.12(10) states,
       The fact that money or a negotiable instrument was found in close
       proximity to any contraband or an instrumentality of conduct giving
       rise to forfeiture shall give rise to the presumption that the money or
       negotiable instrument was the proceeds of conduct giving rise to
       forfeiture or was used or intended to be used to facilitate the conduct.
3 Iowa Code section 809A.12(11) states,

       Subject to the exemptions contained in section 809A.5, a
       presumption arises that any property of a person is subject to
       forfeiture under this chapter if the state establishes any of the
       following:
               a. If the property to be forfeited is equal to or exceeds the
       minimum civil forfeiture amount, that the person engaged in conduct
       giving rise to forfeiture. If the property to be forfeited is less than the
       minimum civil forfeiture amount, that the person was convicted for
       the conduct giving rise to forfeiture.
               b. The property was acquired by the person during that period
       of the conduct giving rise to forfeiture or within a reasonable time
       after that period.
               c. No likely source for acquisition of the property exists other
       than the conduct giving rise to the forfeiture.
                                          12

support its decision.” Chiodo, 555 N.W.2d at 414. In its forfeiture ruling, the district

court stated it was “convinced that Forkner’s gambling habit was funded by his

drug dealing.”4 The court went on to note “[t]he evidence is clear that Forkner lost

over $36,000 in gambling” and “Forkner did not have legitimate income to support

that significant of a loss.” And the court was unconvinced Forkner had substantial

savings because Forkner’s financial affidavits in his criminal case did not indicate

he had a savings account.

       Upon review of the record, it seems undisputed that Forkner was not

employed in 2016 or 2017. Also, he testified that his household’s monthly income

was $2000 with expenses ranging from $880 to $1030. At the forfeiture hearing,

a special agent with experience and training with gaming and narcotics opined that

someone “would need a substantial amount of income to have [the] amount of loss

in a casino” that Forkner had accrued. Viewing this evidence “in the light most

favorable to the district court judgment,” it seems unlikely Forkner used legitimate

funds to gamble. See id. Therefore, we conclude the evidence was not “utterly

wanting to support the conclusion” of forfeiture. See id.




4 Iowa Code section 809A.1(7) defines “[p]roceeds” as “property acquired directly
or indirectly from, produced through, realized through, or caused by an act or
omission and includes any property of any kind without reduction for expenses
incurred for acquisition, maintenance, production, or any other purpose.”
(Emphasis added.) Forkner’s casino winnings fall within the indirect category of
proceeds. Cf. United States v. Tolliver, 949 F.3d 244, 249–50 (6th Cir. 2020)
(upholding the forfeiture of gambling winnings after determining Tolliver’s lack of
income and increased gambling indicated “more likely than not that Tolliver
gambled with laundered money”); United States v. Betancourt, 422 F.3d 240, 252
(5th Cir. 2005) (upholding the forfeiture of lottery ticket winnings when the lottery
ticket was purchased with proceeds of drug trafficking).
                                     13


V. Conclusion

      We conclude the district court appropriately denied Forkner’s motion to

suppress and ordered forfeiture.

      AFFIRMED.